Filed 9/15/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 174







State of North Dakota, 		Plaintiff and Appellee



v.



Christopher Jermaine Owens, 		Defendant and Appellant







No. 20110004







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Robert O. Wefald, Judge.



AFFIRMED.



Per Curiam.



Pamela A. Nesvig (on brief), Assistant State’s Attorney, Courthouse, P.O. Box 5518, Bismarck, ND 58506-5518, for plaintiff and appellee.



Robert W. Martin (on brief), North Dakota Public Defenders’ Office, 11 1st Avenue SW, Minot, ND 58701, for defendant and appellant.

State v. Owens

No. 20110004



Per Curiam.

[¶1]	
Christopher Owens appeals after a jury found him guilty of gross sexual imposition, arguing the evidence presented at trial was insufficient to sustain the guilty verdict.  We conclude sufficient evidence exists to support the verdict.  We summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom